                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

 MARK GOLDBERG,                       1:17-cv-06024-NLH-JS

            Plaintiff,                MEMORANDUM OPINION
                                           AND ORDER
      v.

 UNITED STATES OF AMERICA, et
 al.,

            Defendants.


    IT APPEARING THAT:

     1.    Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A,

because Plaintiff is proceeding in forma pauperis and is

incarcerated, the Court screened Plaintiff’s complaint for

dismissal and determined that the complaint states a First

Amendment access to courts claim and a Fifth Amendment due

process claim pursuant to Bivens v. Six Unknown Named Agents of

the Federal Bureau of Narcotics, 403 U.S. 386 (1971), against

Defendants David Ortiz, Caryn Flowers, Laura Coleman, Ms.

Clarke, Rashawn Robinson, James Reiser, Mr. N. Mullins, Ms. M.

Fischer, Ms. Centano, and Mr. T. Vogt.   (Docket No. 8.)

     2.    Currently pending are two motions filed by Plaintiff.

The first motion is for a protective order against Defendant

Michelle Fischer because she allegedly sexually assaulted

Plaintiff during a body search.   (Docket No. 16.)   The second

motion is for the entry of default by the Clerk’s office
against all the Defendants for their failure to appear in the

action despite valid service of process.    (Docket No. 26.)

     3.   The Court must deny both of Plaintiff’s motions.

     4.   As for Plaintiff’s motion for the entry of default, in

the Court’s complaint screening Order, the Court directed the

Clerk to mail Plaintiff a transmittal letter explaining the

procedure for completing Unites States Marshal (“Marshal”) 285

Forms (“USM-285 Forms”), and the Court instructed that once the

Marshal received the USM-285 Forms from Plaintiff and the Marshal

so alerted the Clerk, the Clerk was to issue summons in connection

with each submitted USM-285 Form.     Thereafter, the Marshal was to

serve summons, the Complaint and the Order to the address

specified on each USM-285 Form, with all costs of service advanced

by the United States.   (Id.)   The Clerk complied with the Court’s

Order, and Plaintiff completed and returned the 285 Forms, but not

for all the parties who must be served.

     5.   Pursuant to Fed. R. Civ. P. 4(i)(3), a plaintiff suing

a federal employee in his individual capacity must effect

service in three parts: (1) Plaintiff must serve the individual

employee under Rule 4(e), (f), or (g), and Plaintiff must serve

the United States by serving (2) the “United States attorney

for the district where the action is brought,” and (3) the

“Attorney General of the United States at Washington, D.C.”


                                  2
under Rule 4(i)(1).

        6.    Plaintiff has only satisfied two of the three parts to

properly effect service.        The returns of service filed by the

U.S. Marshals Service state that the summons and complaint have

been served on the individually named Bureau of Prisons

employees (Docket No. 14), and the U.S. Attorney General in

Washington, D.C.        (Docket No. 24).   Plaintiff has not served

the U.S. Attorney’s Office for the District of New Jersey. 1

         7.   This Court cannot order the Clerk to enter default

    against any Defendant without valid service of process in

    accordance with Rule 4(i)(1).    See Murphy Bros., Inc. v. Michetti

    Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (providing that

    (1) an “individual or entity named as a defendant is not obliged

    to engage in litigation unless notified of the action, and

    brought under a court’s authority, by formal process,” (2)

    “service of process, under longstanding tradition in our system

    of justice, is fundamental to any procedural imposition on a

    named defendant,”    and (3) “[i]n the absence of service of

    process (or waiver of service by the defendant), a court

1 In a May 10, 2018 letter to the Court and copied to Plaintiff,
the U.S. Attorney’s Office for the District of New Jersey informed
Plaintiff of his deficiency in failing to serve the U.S. Attorney
General and the District of New Jersey U.S. Attorney’s Office, and
explained the steps Plaintiff needed to take to properly serve
them. (Docket No. 17.) It appears that Plaintiff followed up by
completing and returning a 285 Form for the U.S. Attorney General,
but not for the U.S. Attorney’s Office for the District of New
Jersey.
                                      3
    ordinarily may not exercise power over a party the complaint

    names as defendant”).

        8.   With regard to Plaintiff’s motion for a protective

order, the Court first finds that Plaintiff’s claim regarding a

sexual assault is outside the scope of his current complaint,

and the Court therefore cannot provide Plaintiff with a remedy

for a claim that is not before the Court.     Should Plaintiff

wish to pursue such a claim, he must seek leave of Court to

file an amended complaint pursuant to Fed. R. Civ. P. 15 or

file a new action. 2

        9.   To the extent that Plaintiff’s complaint can be

construed to encompass that claim, and the Court further

construes Plaintiff’s motion for a protective order to be an

ex-parte temporary restraining order (“TRO”) or preliminary

injunction application, his application is both procedurally 3


2 The Court expresses no opinion on the merits or viability on any
new action if filed.
3 Federal Rule of Civil Procedure 65 limits the Court’s ability to
issue a TRO to instances when: (i) the “specific facts in an
affidavit or a verified complaint clearly show that immediate and
irreparable injury, loss, or damage will result to the” party
seeking the TRO and (ii) the party seeking the TRO “certifies in
writing any efforts made to give notice and the reasons why it
should not be required.” Fed. R. Civ. P. 65(b)(1). Plaintiff has
not met either of these requirements and his application could be
denied on that basis alone. However, given that Plaintiff is a
prisoner appearing pro se the Court will separately address why
his application should be denied for failure to meet the
substantive standard for the extraordinary remedy of injunctive
relief even if the application had been properly supported by
                                   4
and substantively defective.

     10.   To secure the extraordinary relief of a preliminary

injunction or TRO, Plaintiff must demonstrate that “(1) he is

likely to succeed on the merits; (2) denial will result in

irreparable harm; (3) granting the injunction will not result

in irreparable harm to the defendants; and (4) granting the

injunction is in the public interest.”    Maldonado v. Houston,

157 F.3d 179, 184 (3d Cir. 1998), cert. denied, 526 U.S. 1130

(1999) (as to a preliminary injunction); see also Ballas v.

Tedesco, 41 F. Supp. 2d 531, 537 (D.N.J. 1999) (as to temporary

restraining order).   A plaintiff must establish that all four

factors favor preliminary relief.    See Opticians Ass'n of

America v. Independent Opticians of America, 920 F.2d 187 (3d

Cir. 1990).

     11.   Plaintiff relates in his motion, “On April 27, 2018,

the Defendant Correctional Counselor Ms. Michelle Fischer was

conducting a body search on the Plaintiff Mark Goldberg.      In

the Defendant’s body search, she patted down to Goldberg’s

penis area and stopped.   She grabbed and then[n] squeezed

Goldberg’s penis.   Defendant then stated ‘What is this?’

Goldberg stood silent and Fischer resumed her search.”    (Docket

No. 16 at 2.)

     12.   Plaintiff states that he reported this sexual assault

evidence and otherwise procedurally sound.
                                 5
and that there is a criminal investigation being conducted.

Plaintiff further states that he will press charges against

Fischer.   (Id.)

     13.   Plaintiff’s request for a protective order does not

meet the requirements for injunctive relief because Plaintiff

has not articulated how any of those elements have been met.

     14.   Specifically with regard to how the denial of a TRO

or injunction will result in irreparable harm to Plaintiff, it

appears that Plaintiff has not suffered a similar subsequent

incident since that time, and it further appears that

Plaintiff’s complaint about his sexual assault is being

actively investigated by the authorities.   Without more

evidence, the Court cannot find that he will continue to be

harmed in the described manner if the Court does not enter a

TRO against the Defendant.

     15.   Moreover, Plaintiff’s alleged injury appears to be

compensable monetarily as opposed to harm that is not

redressable with money, and as such, he has presented an injury

that does not qualify for injunctive relief.   See A. O. Smith

Corp. v. F. T. C., 530 F.2d 515, 525 (3d Cir. 1976) (citation

and quotations omitted) (“The requisite [for irreparable

injury] is that the feared injury or harm be irreparable - not

merely serious or substantial.   The word means that which


                                 6
cannot be repaired, retrieved, put down again, atoned for. . .

. Grass that is cut down cannot be made to grow again; but the

injury can be adequately atoned for in money.       The result of

the cases fixes this to be the rule: the injury must be of a

peculiar nature, so that compensation in money cannot atone for

it.”).     Plaintiff has failed to show that he would not have a

remedy at law for the alleged wrongdoing.

     16.     In sum, absent evidence of continuing and imminent

harm and the unavailability of money relief for any past harm

if proven, Plaintiff has failed to meet the standard for

injunctive relief under Federal Rule of Civil Procedure 65.

     THEREFORE,

     IT IS on this       20th          day of   December   , 2018
     ORDERED that Plaintiff’s MOTION for Protective Order [16]

and MOTION for Entry of Default [26] be, and the same hereby are,

DENIED; and it is further

     ORDERED that the Clerk shall mail to Plaintiff an additional

285 Form for Plaintiff to complete as to the U.S. Attorney’s

Office for the District of New Jersey and return to the U.S.

Marshals Service within 30 days.



                                          s/ Noel L. Hillman
 At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.



                                   7
